Citation Nr: 1145600	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from an ingrown left great toenail excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



REMAND

The Veteran served on active duty from September 1989 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran contends that he has additional disability as the result of procedures to correct an ingrown left great toenail that was performed at a VA facility in March and May 2007.  Specifically, he alleges that the surgical procedures resulted in neurological damage exhibited by numbness in the left great toe.  The Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 was received by the RO in December 2007. 

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In connection with his claim, the Veteran submitted a 2007 VA appointment schedule showing that he was scheduled for podiatry appointments at the Minneapolis VA Medical Center (VAMC) on January 3, January 10, March 14, March 22, March 29, May 10, July 10, July 25, October 18, November 27, and December 13.  Review of the record, however, shows that only notes from March 14, March 29, May 10, July 10, and December 13 have been associated with the claims folder.  There is no indication on the schedule that the Veteran failed to report to any of the other listed appointments, or that they were cancelled or rescheduled.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  On remand, these records should be requested and associated with the claims folder.

The clinical notes that are of record reflect that the Veteran underwent a procedure to correct an ingrown toenail on March 14, 2007.  The Veteran signed an informed consent document, which indicated that he had been informed of the risks of the procedure.  The document did not outline those risks.  On May 10, 2007, the Veteran underwent a second surgical procedure to correct a pyogenic granuloma.  On this occasion, the nail was partially excised.  There is no indication in the record that informed consent for this procedure was obtained.  On remand, all informed consent documentation that was prepared in connection with the May 10, 2007, nail excision performed at the Minneapolis VA Medical Center (VAMC) must be associated with the claims folder.  

A VA medical opinion on this issue was rendered in February 2008.  The examiner had the opportunity to review the claims folder, but did not examine the Veteran personally.  She found that the March 14, 2007 procedure was "typical" and that the Veteran was properly informed of the risks and possible complications.  She concluded that the March 2007 procedure did not result in infection and that there was no indication of nerve damage until approximately 4 months after the March 2007 surgery.  She noted that nerve damage from surgery would have manifested in a lack of sensation right away, with gradual improvement.  Her finding, however, makes no mention of the May 2007 partial left great toenail excision and any potential impact of that procedure on the nerves of the left great toe.  The examiner was also unable to conduct sensory function testing or other testing of the Veteran's neurological function to determine the nature and the extent of his numbness in the left great toe.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Veteran should be scheduled for further VA examination of his left toe so that the claim may be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Minneapolis VAMC and request that clinical podiatry notes dated January 3, January 10, March 22, May 10, July 25, October 18, and November 27, 2007, all treatment records dated since May 2008, and any informed consent documentation pertaining to a May 10, 2007, partial excision of the Veteran's left great toenail, be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If records are not obtained, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the aforementioned development has been completed, schedule the Veteran for a VA examination of his left great toe in connection with his claim for benefits under 38 U.S.C.A. § 1151.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner with particular attention paid to the ingrown left great toenail surgery in March 2007 and the partial excision of the Veteran's nail in May 2007, as well as all podiatry follow-up appointments.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner is requested to determine whether the Veteran has any chronic residuals from either the March 2007 or the May 2007 procedure, including, but not limited to, neurological abnormalities such as numbness.  All clinically indicated studies, including neurological evaluation, should be accomplished.  

If the examiner finds that the Veteran does have chronic residuals of either surgery on his left great toenail, he or she should then indicate whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment.  

The examiner should then discuss whether any additional disability was proximately caused by an event not reasonably foreseeable, and whether risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  The examiner should consider the informed consent document dated March 14, 2007, and opine as to whether the Veteran was appropriately informed of the risk of nerve damage.  The examiner should similarly consider and comment upon the adequacy of any informed consent in connection with the Veteran's May 10, 2007 procedure.  If informed consent documentation pertinent to the May 2007 procedure does not exist, the examiner should comment on whether written informed consent documentation is usually obtained for procedures such as this, and if not, the nature of the risks that would be expected of such a procedure.  

The examiner must provide the complete rationale for any conclusions reached, to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, re-adjudicate the issue on appeal.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

